Citation Nr: 1206406	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  07-37 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder. 

2.  Entitlement to service connection for a left hand disorder.

3.  Entitlement to service connection for a right hand disorder.

4.  Entitlement to service connection for a left wrist disorder.

5.  Entitlement to service connection for a right wrist disorder.

6.  Entitlement to service connection for a right shoulder disorder.

7.  Entitlement to service connection for a right hip disorder.

8.  Entitlement to service connection for a chest disorder.

9.  Entitlement to service connection for a right big toe disorder.

10.  Entitlement to a compensable initial rating for right knee patellofemoral syndrome for the period from February 16, 2006, to June 2, 2009, and a rating in excess of 10 percent from June 3, 2009. 

11.  Entitlement to a compensable initial rating for a lumbar strain.  


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney at Law 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from March 2000 to February 2006.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from rating action by the above Department of Veterans Affairs (VA) Regional Office (RO).  A March 2011 Board decision denied the claims as listed on the Title Page, and the veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an Order dated in September 2011, the Court granted a Joint Motion for Remand (JMR) and remanded each issue adjudicated in the March 2011 Board decision for compliance with instructions provided in the JMR.

In April 2010, a hearing was held before a Veterans Law Judge who has since retired who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c).  The veteran was informed of his right to attend a hearing before another Veterans Law Judge as mandated by 38 C.F.R. § 20.717 in a letter dated in December 2011.  This letter informed the Veteran that if he did not respond to within thirty days from the date of the letter, the Board would assume that he does not want to attend another hearing.  As a reply to this letter from the veteran expressing a desire for another hearing has not been received, the Board will proceed accordingly.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

Service Connection Claims

As discussed in the March 2011 Board decision that addressed the disabilities at issue, the service treatment reports (STRs) included a notation on the report from the February 2000 entrance examination, and medical history collected at that time, referring to a left ankle disorder.  The STRs in pertinent part also documented treatment for right hip and left ankle pain.  Also shown was an impression of epicondylitis involving the right elbow with concurrent complaints of right hand and wrist pain.  (The Board notes that service connection has been granted for disability involving the right elbow; namely, an olecranon osteophyte therein).  As for the other disabilities for which service connection is claimed; namely, left hand and wrist, right shoulder, right big toe, and chest disabilities, the STRs are silent for these disabilities.  The November 2005 separation examination report reflected a negative examination of the abdomen, upper extremities, lower extremities, feet and spine.  The medical history collected at that time made reference to foot pain and an ankle sprain, although it was noted that there were "no foot problems."  

After filing claims for service connection for multiple disabilities in February 2006, the Veteran was afforded a VA compensation examination to assist in the adjudication of these claims in March 2006.  The claims file was not made available to the examiner prior to the examination; as such, the examiner's conclusions were based on a history provided by the Veteran rather than a review of the service treatment reports.  The conclusions by this examiner were that the Veteran had bursitis of the right shoulder, both wrists, and right trochanter, chondromalacia of both hands, a left ankle sprain, costochondritis, and tendonitis in the right toe that were all "service-related." 

In denying the claims for service connection at issue, the Board discounted the examiner's conclusions following the March 2006 VA examination on the basis that the examiner did not have the benefit of the claims file for review, and that the conclusions were therefore based entirely on the Veteran's statements rather than a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The Board also discounted these conclusions on the basis that the examiner did not provide any rationale for his conclusions following the March 2006 VA examination that the conditions at issue were service related despite the fact that the service treatment reports do not show evidence of treatment for a disorder involving the left hand or wrist, right shoulder, right big toe, or chest, and the fact that the November 2005 separation examination did not reflect any such disorder.  

The JMR found fault with this analysis, noting that while the Board found the March 2006 VA examination "produced sufficient clinical evidence to determine whether the disabilities . . . for which service connection is claimed are a result of service," so as to fulfill the duty to assist, "[t]he Board did not reconcile its finding that the 2006 examination was inadequate for rating purposes with its finding that the duty to assist was satisfied."  As such, the JMR concluded as follows: 

Based on the inadequacies the Board indentified in the 2006 examiner's opinion, the parties agree that VA did not satisfy its duty to assist [the Veteran] in the development of his claim[s].  The parties further agree that remand is, therefore, required to allow VA to provide [the Veteran] with an adequate examination regarding his claims for entitlement to service connection.  

Given the directives of the JMR as set forth above and so as to ensure that the duty to assist has been fulfilled, the RO will be requested upon remand to schedule the veteran for a VA examination to address his claims for service connection.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Increased Rating Claims

The JMR noted stated that "the parties agree that [the veteran] has alleged that his service-connected lumbar spine and right knee conditions have become worse since the most recent VA examinations of record regarding these conditions."  Reference was made in the JMR to the fact that the Court "has been clear" that when it is alleged that a service connected disability has worsened since the most recent VA examination, the duty to assist includes providing the Veteran with a current examination.  Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007).  As such, the JMR noted that the parties agreed that the claims for increased ratings for the service connected right knee and lumbar spine disabilities had to be remanded to allow VA to provide medical examinations evaluating these disabilities.  Given these directives, the RO will be requested upon remand to schedule the veteran for a VA examination to determine the current severity of his service connected right knee and lumbar spine disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an appropriate VA examination in connection with his claims for service connection for left ankle, right and left hand, right and left wrist, right shoulder, right hip, right big toe, and chest disabilities.  It is imperative that the claims files be made available to the examiner for review in connection with the examination.  

After eliciting history from the Veteran, examining the Veteran, and reviewing the claims file, to include the STRs, the examiner should offer responses to the following:

     a)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran currently has a left ankle disability that was aggravated by service? (By aggravation, it is meant that the underlying pathology associated with a left ankle disability, rather than symptomatology, increased in severity during service.) 

     b)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has current right or left hand, right or left wrist, right shoulder, right hip, right big toe, or chest disabilities that were manifested during service or are otherwise related to service?  With respect to right hand and wrist disabilities, if either disability is found to be related to service, the examiner should specifically state whether any such disability represents a condition that is distinct from the service connected right elbow disability.  

A detailed rationale should be offered for all opinions.   In the event the Veteran fails to report for the examination, the RO should nevertheless forward the claims files to an appropriate VA examiner for review and responses to the above-posed questions. 

2.  The Veteran should be scheduled for an appropriate VA examination to ascertain the current severity of the Veteran's service connected right knee and lumbar spine disabilities.  The claims files should be made available to the examiner for review.  All clinical and special test findings should be clearly reported, and pertinent orthopedic and neurological findings should be reported to allow for application of the rating criteria for disability of the knee and spine. 

The examination should include range of motion studies.  With regard to range of motion testing, the examiner should report at what point (in degrees) that motion is effectively limited by pain, as well as whether there is any additional functional loss due to weakened movement, excess fatigability, or incoordination.  With respect to the spine, the examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months, and a description of all neurologic manifestations, to include, but not limited to, radiating pain into an extremity, and bowel or bladder impairment.

3.  In the interest of avoiding further remand, the RO should review the examination reports and opinions to ensure that such is responsive to the above posed questions.

4.  After completion of the above, the RO should review the expanded claims file and determine whether the claims on appeal may be granted.  To the extent that any such claim is denied, the RO should furnish the Veteran and his attorney with an appropriate supplemental statement of the case.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


